Exhibit 99.12 Indian GAAP Standalone Auditors’ Report on Quarterly Financial Results and Year to Date Financial Results of Infosys Technologies Limited Pursuant to the Clause 41 of the Listing Agreement To The Board of Directors of Infosys Technologies Limited We have audited the quarterly financial results of Infosys Technologies Limited (‘the Company’) for the quarter ended 31 December 2009 and the year to date financial results for the period from 1April 2009 to 31 December 2009, attached herewith, being submitted by the Company pursuant to the requirement of Clause 41 of the Listing Agreement. These quarterly financial results as well as the year to date financial results have been prepared on the basis of the interim financial statements, which are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial results based on our audit of such interim financial statements, which have been prepared in accordance with the recognition and measurement principles laid down in Accounting Standard (AS) 25, Interim Financial Reporting, prescribed by the Companies (Accounting Standards) Rules, 2006 as per section 211 (3C) of the Companies Act, 1956 and other accounting principles generally accepted in India. We conducted our audit in accordance with auditing standards generally accepted in India. Those Standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial results are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts disclosed as financial results. An audit also includes assessing the accounting principles used and significant estimates made by management. We believe that our audit provides a reasonable basis for our opinion. In our opinion and to the best of our information and according to the explanations given to us, these quarterly financial results as well as the year to date financial results: (i) are presented in accordance with the requirements of Clause 41 of the Listing Agreement in this regard; and (ii) give a true and fair view of the net profit and other financial information for the quarter ended 31 December 2009 as well as the year to date results for the period from 1 April 2009 to 31 December 2009. Further, we also report that we have, on the basis of the books of account and other records and information and explanations given to us by the management, also verified the number of shares as well as percentage of shareholdings in respect of aggregate amount of public shareholdings, as furnished by the Company in terms of Clause 35 of the Listing Agreement and found the same to be correct. for B S R & Co. Chartered Accountants Natrajan Ramkrishna Partner Membership No. 32815 Mysore 12 January 2010 INFOSYS TECHNOLOGIES LIMITED Regd. office: Electronics City, Hosur Road, Bangalore – 560 100, India. in Rs. crore Balance Sheet as at Schedule December 31, 2009 March 31, 2009 SOURCES OF FUNDS SHAREHOLDERS' FUNDS Share capital 1 287 286 Reserves and surplus 2 21,284 17,523 21,571 17,809 APPLICATION OF FUNDS FIXED ASSETS 3 Original cost 6,564 5,986 Less: Accumulated depreciation and amortization 2,777 2,187 Net book value 3,787 3,799 Add: Capital work-in-progress 423 615 4,210 4,414 INVESTMENTS 4 6,269 1,005 DEFERRED TAX ASSETS, NET 5 254 102 CURRENT ASSETS, LOANS AND ADVANCES Sundry debtors 6 3,104 3,390 Cash and bank balances 7 6,839 9,039 Loans and advances 8 3,743 3,164 13,686 15,593 LESS: CURRENT LIABILITIES AND PROVISIONS Current liabilities 9 1,839 1,507 Provisions 10 1,009 1,798 NET CURRENT ASSETS 10,838 12,288 21,571 17,809 SIGNIFICANT ACCOUNTING POLICIES AND NOTES ON ACCOUNTS 23 Note: The schedules referred to above are an integral part of the Balance Sheet. As per our report attached for B S R & Co. Chartered Accountants Natrajan Ramkrishna N. R. Narayana Murthy S. Gopalakrishnan S. D. Shibulal Deepak M. Satwalekar Partner Membership No. 32815 Chairman and Chief Mentor Chief Executive Officer and Managing Director Chief Operating Officer and Director Director Prof. Marti G. Subrahmanyam Claude Smadja Dr. Omkar Goswami Rama Bijapurkar Director Director Director Director Sridar A. Iyengar David L. Boyles Prof. Jeffrey S. Lehman K.V.Kamath Director Director Director Director K. Dinesh T. V. Mohandas Pai Srinath Batni V. Balakrishnan Director Director Director Chief Financial Officer Mysore Parvatheesam K January 12, 2010 Company Secretary INFOSYS TECHNOLOGIES LIMITED Regd. office: Electronics City, Hosur Road, Bangalore – 560 100, India. in Rs. crore, except per share data Profit and Loss account for the Schedule Quarter ended December 31, Nine months ended December 31, 2009 2008 2009 2008 Income from software services and products 5,335 5,429 15,640 15,011 Software development expenses 11 2,900 2,915 8,521 8,276 GROSS PROFIT 2,435 2,514 7,119 6,735 Selling and marketing expenses 12 259 240 708 712 General and administration expenses 13 282 318 945 945 541 558 1,653 1,657 OPERATING PROFIT BEFORE DEPRECIATION 1,894 1,956 5,466 5,078 Depreciation 205 169 613 485 OPERATING PROFIT BEFORE TAX 1,689 1,787 4,853 4,593 Other income, net 14 223 48 720 256 Provision for investments 1 2 1 2 NET PROFIT BEFORE TAX 1,911 1,833 5,572 4,847 Provision for taxation (refer to note 23.2.11) 15 440 235 1,199 597 NET PROFIT AFTER TAX 1,471 1,598 4,373 4,250 Balance Brought Forward 12,537 8,624 10,305 6,642 Less: Residual dividend paid – – – 1 Dividend tax on the above – 12,537 8,624 10,305 6,641 AMOUNT AVAILABLE FOR APPROPRIATION 14,008 10,222 14,678 10,891 Interim dividend – – 573 572 Dividend tax – – 97 97 Amount transferred to general reserve – Balance in profit and loss account 14,008 10,222 14,008 10,222 14,008 10,222 14,678 10,891 EARNINGS PER SHARE Equity shares of par value Rs. 5/- each Basic 25.66 27.92 76.30 74.27 Diluted 25.63 27.89 76.21 74.13 Number of shares used in computing earnings per share * Basic 57,34,36,570 57,25,89,357 57,31,87,392 57,24,04,867 Diluted 57,40,16,910 57,32,82,669 57,38,72,816 57,34,83,633 SIGNIFICANT ACCOUNTING POLICIES AND NOTES ON ACCOUNTS 23 * Refer to note 23.2.19 Notes: The schedules referred to above are an integral part of the Profit and Loss account. As per our report attached for B S R & Co. Chartered Accountants Natrajan Ramkrishna N. R. Narayana Murthy S. Gopalakrishnan S. D. Shibulal Deepak M. Satwalekar Partner Membership No. 32815 Chairman and Chief Mentor Chief Executive Officer and Managing Director Chief Operating Officer and Director Director Prof. Marti G. Subrahmanyam Claude Smadja Dr. Omkar Goswami Rama Bijapurkar Director Director Director Director Sridar A. Iyengar David L. Boyles Prof. Jeffrey S. Lehman K.V.Kamath Director Director Director Director K. Dinesh T. V. Mohandas Pai Srinath Batni V. Balakrishnan Director Director Director Chief Financial Officer Mysore Parvatheesam K January 12, 2010 Company Secretary INFOSYS TECHNOLOGIES LIMITED Regd. office: Electronics City, Hosur Road, Bangalore – 560 100, India. in Rs. crore Cash Flow statement for the Schedule Nine months ended December 31, 2009 2008 CASH FLOWS FROM OPERATING ACTIVITIES Net profit before tax 5,572 4,847 Adjustments to reconcile net profit before tax to cash provided by operating activities (Profit)/ loss on sale of fixed assets – – Depreciation 613 485 Interest and dividend income (628) (586) Effect of exchange differences on translation of foreign currency cash and cash equivalents 6 28 Changes in current assets and liabilities Sundry debtors 286 (200) Loans and advances 16 (222) (488) Current liabilities and provisions 17 322 403 5,949 4,489 Income taxes paid 18 (1,330) (512) NET CASH GENERATED BY OPERATING ACTIVITIES 4,619 3,977 CASH FLOWS FROM INVESTING ACTIVITIES Purchase of fixed assets and change in capital work-in-progress 19 (409) (885) Investments in subsidiaries (109) (22) Investments in other securities 20 (5,155) (193) Interest and dividend received 21 624 761 NET CASH USED IN INVESTING ACTIVITIES (5,049) (339) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from issuance of share capital on exercise of stock options 59 48 Dividends paid including residual dividend (1,345) (2,131) Dividend tax paid (228) (362) NET CASH USED IN FINANCING ACTIVITIES (1,514) (2,445) Effect of exchange differences on translation of foreign currency cash and cash equivalents (6) (28) NET (DECREASE)/INCREASE IN CASH AND CASH EQUIVALENTS (1,950) 1,165 CASH AND CASH EQUIVALENTS AT THE BEGINNING OF THE PERIOD 10,289 7,689 CASH AND CASH EQUIVALENTS AT THE END OF THE PERIOD 22 8,339 8,854 SIGNIFICANT ACCOUNTING POLICIES AND NOTES ON ACCOUNTS 23 Note: The schedules referred to above are an integral part of the
